[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Greater Dayton Regional Transit Auth. v. State Emp. Relations Bd., Slip Opinion No. 2016-Ohio-
7559.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7559
GREATER DAYTON REGIONAL TRANSIT AUTHORITY, APPELLANT, v. STATE
            EMPLOYMENT RELATIONS BOARD ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Greater Dayton Regional Transit Auth. v. State Emp. Relations
                       Bd., Slip Opinion No. 2016-Ohio-7559.]
Appeal dismissed as having been improvidently accepted.
(No. 2015-1205—Submitted August 17, 2016—Decided November 2, 2016.)
            APPEAL from the Court of Appeals for Franklin County,
                         No. 14AP-876, 2015-Ohio-2049.
                               __________________
        {¶ 1} The cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and O’NEILL,
JJ., concur.
        KENNEDY and FRENCH, JJ., dissent.
                                _________________
                             SUPREME COURT OF OHIO




       Baker & Hostetler, L.L.P., Ronald G. Linville, Jennifer E. Edwards,
and Jeremiah L. Hart, for appellant.
       Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor,
Michael J. Hendershot, Chief Deputy Solicitor, and Michael D. Allen and Lori
Friedman, Assistant Attorneys General, for appellee State Employment
Relations Board.
       Jubelirer, Pass & Intrieri, P.C., and Joseph S. Pass; and Kalniz, Iorio &
Feldstein Co., L.P.A., and Christine A. Reardon, for appellee Amalgamated
Transit Union, Local 1385.
       Fishel Hass Kim Albrecht, L.L.P., and Marc A. Fishel, urging reversal
for amicus curiae Ohio Public Transit Association.
       Duckett Law Firm, L.L.C., and Douglas E. Duckett, urging reversal for
amicus curiae Ohio Public Employer Labor Relations Association.
                             _________________




                                         2